Case: 18-30685       Document: 00514749045         Page: 1     Date Filed: 12/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 18-30685                                  FILED
                                   Summary Calendar                         December 5, 2018
                                                                              Lyle W. Cayce
                                                                                   Clerk
CLAIMANT ID 100299837,

               Requesting Party – Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

               Objecting Parties – Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-3953


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       North Shore Beach, LLC (“North Shore”) appeals the district court’s
order denying review of a rejected claim it submitted under the Deepwater
Horizon Economic Property Damages Settlement program. 1 Based on his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  By this point, all parties and the court are familiar with the background of this
litigation. The origins of the case and the settlement agreement are described in detail at In
re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp.
2d 891 (E.D. La. 2012) aff’d sub nom. In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014).
     Case: 18-30685      Document: 00514749045         Page: 2    Date Filed: 12/05/2018



                                      No. 18-30685
mapping experts’ analysis, the Claims Administrator found that North Shore’s
parcel of land, Lot 63A, is outside the Wetlands Real Property Claim Zone and
therefore ineligible for compensation. North Shore, however, argues that it
has a meritorious claim because Lot 63A seems to appear inside a qualifying,
“blue-shaded portion[]” of a map in the Settlement Agreement illustrating the
Wetlands claim zone. The mapping tool used to draw this map has a disclaimer
stating that the depiction is for “informational purposes only, and does not
constitute an official designation. . . .” The Settlement Appeal Panel adopted
the Claims Administrator’s finding that Lot 63A was outside the claim zone,
and the district court denied review. North Shore now appeals the district
court’s order.
        We examine the district court’s denial of discretionary review for abuse
of discretion. 2 We ask “whether the decision not reviewed by the district court
actually contradicted or misapplied the Settlement Agreement, or had the clear
potential to contradict or misapply the Settlement Agreement.” 3
        This case presents a straightforward challenge to the Claims
Administrator’s factual finding that Lot 63A is not within the Wetlands claim
zone.       The Settlement Agreement provides that a claimant must submit
documentation to the Claims Administrator to show that compensation is
warranted. Here, the Claims Administrator found, and the Appeal Panel
affirmed, that North Shore’s submissions failed to make this showing. North
Shore cannot base its claim for Lot 63A on the mere fact that its neighboring
parcel, Lot 63, qualified for settlement compensation. Moreover, Claimant’s
reliance on the general depiction on the map for the boundary of the Wetlands



        2 Claimant ID 100250022 v. BP Expl. & Prod., Inc., 847 F.3d 167, 169 (5th Cir. 2017)
(citing Holmes Motors, Inc. v. BP Expl. & Prod., Inc., 829 F.3d 313, 315 (5th Cir. 2016)).
        3 Holmes Motors, 829 F.3d at 315 (quoting In re Deepwater Horizon, 641 F. App’x 405,

409–10 (5th Cir. 2016) (per curiam) (unpublished)).
                                             2
    Case: 18-30685    Document: 00514749045     Page: 3   Date Filed: 12/05/2018



                                 No. 18-30685
claim zone is not justified because the map is explicitly “for informational
purposes only” and “not an official designation.” The Claims Administrator
correctly relied on his mapping experts to determine whether Lot 63A indeed
falls inside the Wetlands claim zone. And the experts found that Lot 63A is
outside the Wetlands claim zone. We have no basis to disagree with this
finding. Therefore, in light of the record, the district court did not abuse its
discretion in denying review of this claim.
      For these reasons, we AFFIRM the district court’s order.
      AFFIRMED.




                                       3